Petition for Writ of Mandamus Denied and Memorandum Opinion filed
November 18, 2004








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed November 18, 2004.
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-001067-CV
____________
 
IN RE JOSE ALFREDO CAVALIERE,
JR., Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On November 4, 2004, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  Relator seeks a
writ of mandamus ordering Margie Thompson, the clerk of the First Court of
Appeals, to request a supplemental clerk=s record from the district court in relator=s criminal proceedings.
Relator has not established that he is
entitled to mandamus relief.  He has not
met the requisites of Texas Rule of Appellate Procedure 52.  Accordingly, we deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed November 18, 2004.
Panel consists of
Justices Yates, Edelman, and Guzman.